Exhibit 10.1

 

[Novation Letterhead]                                

 

March 1, 2005

 

Ron Chapman

Director, National Accounts

Owens & Minor

1434 Patton Place, Suite 136

Carrollton, TX 75007-4997

 

RE: Extension of Agreement DM10010

 

Dear Ron:

 

Novation, LLC hereby elects to extend the above-referenced Agreement entered
into between the parties through June 30, 2006. All other terms and conditions
of the current Agreement will remain in full force and effect, except as
identified below.

 

“1b. Authorized Distributor. The following shall be added: Authorized
Distributor, will use its best efforts to market and promote NOVAPLUS® Products
when such Products meet the needs of a Member. Authorized Distributor shall
provide distribution services as Novation’s contracted distributor to the
Members and shall offer as a first option Novation-contracted Products,
including, without limitation, those Products, which display the NOVAPLUS®
trademark. Authorized Distributor will not offer its self-manufactured products,
private-label products, or products that Distributor has entered into a
strategic relationship with a manufacturer over, to a Member(s) without the
direct consent of the Member(s) prior to doing so.”

 

Section 2c. shall be amended as follows:

 

“2c. Market Competitive Pricing and Terms.

 

  •   Pricing. Supplier will lower the Award Prices or increase any discount
applicable to the purchase of the Services as necessary to assure market
competitiveness, and in addition Supplier agrees to lower the Award Prices or
increase any discount applicable to the purchase of the Services for a specific
member or group of members at all times in the event Supplier offers a lower
price to any competitor of such member or group of members in their trading
area.

 



--------------------------------------------------------------------------------

Ron Chapman

Owens & Minor

March 1, 2005

Page 2

 

  •   Non-price Terms. Supplier will improve non-price terms, such as quality,
technology or other non-price financial value as necessary to assure market
competitiveness, and in addition Supplier agrees to adjust non-price terms for a
specific member or group of members at all times in the event Supplier offers
more favorable non-price terms to any competitor of such member or group of
members in their trading area.

 

If at any time during the Term Novation receives information from any source
that indicates Supplier’s pricing or non-price terms are not market competitive,
Novation may provide written notices of such information to Supplier, and
Supplier will, within ten (10) business days for all Services, advise Novation
in writing of all adjustments necessary to assure market competitiveness.”

 

In addition, the parties agree that the following language shall be added to the
existing Agreement:

 

“2f. Underutilized Businesses. Certain members may be required by law,
regulation and/or internal policy to do business with underutilized businesses
such as Minority Business Enterprises (MBE), Disadvantaged Business Enterprises
(DBE), Small Business Enterprises (SBE), Historically Underutilized Businesses
(HUB) and/or Women-owned Business Enterprises (WBE). To assist Novation in
helping Members meet these requirements, Supplier will comply with all Novation
policies and programs with respect to such businesses and will provide, on
request, Novation or any Member with statistical or other information with
respect to Supplier’s utilization of such businesses as a vendor, distributor,
contractor or subcontractor. Novation, in its discretion, may make an award
and/or negotiate another agreement with a HUB in addition to any sole or
multi-source award.”

 

“4f. New Technology. (a) During the Term, Supplier will disclose to Novation new
technology developed by Supplier which provides the same function as the
Services or Equipment or any component thereof. Upon introduction of the new
technology by Supplier, each Member will be provided the option to exchange any
Equipment or component purchased, leased or ordered hereunder for the new
technology upon such terms and conditions as agreed upon by the parties. In the
event Supplier fails to provide such option to the Members (i) Novation will
have the right to terminate any or all of the Services which have been
superseded by such new technology providing the same function as the Services or
Equipment and (ii) Novation may elect at its discretion to contract with one or
more additional suppliers of comparatively similar new technology.

 



--------------------------------------------------------------------------------

Ron Chapman

Owens & Minor

March 1, 2005

Page 3

 

(b) If at any time during the Term, Novation determines that a third party
vendor has developed new technology which provides substantially improved
benefits over technology currently available, Novation shall provide written
notice of such information to Supplier, and may, within thirty (30) days, elect
to contract with such third party vendor. Such action will not constitute a
breach of this Agreement by Novation.”

 

“7d. Other Information Requirements. In addition to the reporting requirements
set forth in Subsections 7.a, 7.b and 7.c above, the parties agree to facilitate
the administration of this Agreement by transmitting and receiving information
electronically and by complying with the information requirements set forth in
Exhibit X attached hereto. Authorized Distributor further agrees that, except to
the extent of any inconsistency with the provisions of this Agreement, it will
comply with all information requirements set forth in the Novation Information
Requirements Guidebook (“Guidebook”). On or about the Effective Date, Novation
will provide Authorized Distributor with a current copy of the Guidebook and
will thereafter provide Authorized Distributor with updates and/or revisions to
the Guidebook from time to time.”

 

Please indicate your acceptance of this extension to the Agreement as amended by
signing in the space provided below, and returning one signed original to my
attention at your earliest convenience. A copy is provided for your records.

 

Sincerely,

/s/ Larry Dooley

Larry Dooley

Vice President

Contract and Program Services

 

AGREED TO AND ACCEPTED this 2nd day of March, 2005.

Owens & Minor

By:  

/s/ Ron Chapman

Printed Name: Ron Chapman

Title: Director, Corporate Accounts

 